44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Clay B. CARSON, et al., Petitioners,v.NATIONAL TRANSPORTATION SAFETY BOARD, et al., Respondents.
No. 93-1480.
United States Court of Appeals, District of Columbia Circuit.
Nov. 23, 1994.

Before:  WALD, SILBERMAN, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on petition for review of an order of the National Transportation Safety Board, and it was briefed and argued by counsel.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  Accordingly, it is


2
ORDERED and ADJUDGED by the court that the petition for review is denied.  The Administrator issued emergency orders suspending petitioners' mechanic certificates pending reexamination of their qualifications.  These orders were based on a reasonable belief that, through no fault of their own, petitioners' certification examinations were not conducted in accordance with the requirements of the Aviation Mechanic Examiner Handbook.  Therefore, the Administrator reasonably found that petitioners' certificates were improperly issued and reexamination was necessary.  The Administrator's reasonable belief was supported by substantial evidence.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).